                 Case 20-10553-CSS               Doc 884       Filed 08/07/20         Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

  In re:                                                           Chapter 7

  ART VAN FURNITURE, LLC, et al.,1                                 Case No. 20-10553 (CSS)

                           Debtors.                                (Jointly Administered)


                NOTICE OF APPEARANCE, REQUEST FOR MATRIX ENTRY,
               AND REQUEST FOR SERVICE OF NOTICES AND DOCUMENTS

         PLEASE TAKE NOTICE THAT DBD AVF LLC (the “Company”), as creditor and

party in interest in the above-captioned cases, hereby appears by its counsel, Jaffe Raitt Heuer &

Weiss, P.C. and Morris James LLP, and each such counsel hereby enters its appearance pursuant

to 11 U.S.C. § 1109(b) and Fed. R. Bankr. P. 9010(b), and such counsel hereby requests, pursuant

to Fed. R. Bankr. P. 2002, 3017 and 9007, Del. Bankr. L.R. 2002-1, and 11 U.S.C. §§ 342 and

1109(b), that copies of all notices and pleadings given or filed in this case be given and served

upon them at the following addresses, and facsimile and telephone numbers:

             Stephen M. Miller, Esq.                            Paul R. Hage, Esq.
             MORRIS JAMES LLP                                   JAFFE RAITT HEUER & WEISS, P.C.
             500 Delaware Avenue, Suite 1500                    27777 Franklin Road, Suite 2500
             P.O. Box 2306                                      Southfield, MI 48034
             Wilmington, DE 19899-2306                          Telephone: (248) 351-3000
             Telephone: (302) 888-6853                          E-mail: phage@jaffelaw.com
             Facsimile: (302) 571-1750
             E-mail: smiller@morrisjames.com




   1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF
Holdings I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC (8052); Art
Van Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325); LF
Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress, LLC (4463). The location of the Debtors’
service address in these chapter 11 cases is: 6500 East 14 Mile Road, Warren Michigan 48092.



11920123/1
              Case 20-10553-CSS         Doc 884      Filed 08/07/20     Page 2 of 3




         PLEASE TAKE FURTHER NOTICE THAT, pursuant to 11 U.S.C. § 1109(b), the

foregoing demand includes not only the notices and papers referred to in the Rules specified above,

but also includes, without limitation, any notice, application, complaint, demand, motion, petition,

pleading or request, whether formal or informal, written or oral, and whether transmitted or

conveyed by mail, hand delivery, e-mail, telephone, telecopy or otherwise filed or made with

regard to the above-referenced case and proceedings herein.

         PLEASE TAKE FURTHER NOTICE THAT neither this Notice of Appearance, nor

any former or later appearance, pleading, claim or suit shall constitute a consent to jurisdiction,

nor shall it waive (1) the Company’s right to have final orders in non-core and core matters in

which the Bankruptcy Court does not have final adjudicatory authority entered only after de novo

review by a District Court Judge, (2) the Company’s right to trial by jury in any proceeding so

triable in this case or any case, controversy, or proceeding related to this case, (3) the Company’s

right to have the District Court withdraw the reference in any matter subject to mandatory or

discretionary withdrawal, or (4) any other rights, claims, actions, defenses, including defenses to

jurisdiction, setoffs, or recoupments to which the Company may be entitled under agreements, in

law or in equity, all of which rights, claims, actions, defenses, setoffs, and recoupments the

Company expressly reserves.



                         [The remainder of page intentionally left blank.]




11920123/1
             Case 20-10553-CSS   Doc 884   Filed 08/07/20   Page 3 of 3




Dated: August 7, 2020               MORRIS JAMES LLP

                                    /s/ Stephen M. Miller
                                    Stephen M. Miller (DE Bar No. 2610)
                                    500 Delaware Avenue, Suite 1500
                                    P.O. Box 2306
                                    Wilmington, DE 19899-2306
                                    Telephone: (302) 888-6853
                                    Facsimile: (302) 571-1750
                                    E-mail: smiller@morrisjames.com

                                           and

                                    JAFFE RAITT HEUER & WEISS, P.C.
                                    Paul R. Hage, Esq.
                                    27777 Franklin Road, Suite 2500
                                    Southfield, Michigan 48034
                                    Telephone: (248) 351-3000
                                    E-mail: phage@jaffelaw.com

                                    Counsel for DBD AVF LLC




11920123/1
